Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This non-Final Office Action is responsive to the communication received 10/06/2020.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 4-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent Number 10529442.  
	Although the conflicting claims are not identical, they are not patentably distinct from each other because the present claims 4-5 are drawn to a method for identifying antigen-specific T cells, the method comprising: a) obtaining a sample of blood or tissue from a human subject that has been previously challenged with a disease-antigen in vivo; b) isolating peripheral blood mononuclear cells, wherein the peripheral blood mononuclear cells comprise T cells, from the sample and culturing the peripheral blood mononuclear cells in vitro; c) adding an effective amount of the antigen to a portion of the peripheral blood mononuclear cells in vitro; d) harvesting RNA from the peripheral blood mononuclear cells at an empirically-determined time after adding the antigen; e) amplifying the harvested RNA using arm-PCR and sequencing the resulting amplicons to generate an immunorepertoire for T cells stimulated with the antigen in vitro and for T cells not stimulated with the antigen in vitro; further comprising the additional step of diagnosing the human subject with disease associated with the antigen where an increase in one or more T cell clones is detected in the T cells stimulated with the antigen in vitro but is not detected in the T cells not stimulated with antigen in vitro and claim 1 in U.S. Patent Number 10529442 is drawn to a method of calculating the change in the immune repertoire of a subject, comprising the steps of: quantifying clonotypes of immune cells in a population or subpopulation of immune cells in a first sample and a second sample collected from the same patient using arm-PCR and next generation sequencing; calculating frequency data for the first sample and the second sample by identifying the frequency of each clonotype; normalizing the frequency data for the first sample and the second sample; determining the absolute difference in the frequency of each clonotype present in the first sample and the second sample; and determining the clonotypes common to the first sample and the second sample with the largest frequency change.
Therefore, the present claims are obvious in view of the claims of U.S. Patent Number 10529442.

Discussion and Answer to Argument
Applicant requested the double patenting rejection(s) be held in abeyance (Reply, starting on page 6).  Applicants have not provided any specific traversal over the above double patenting rejection(s). Thus, the above double patenting rejection(s) is/are maintained for the reasons of record. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639